DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/24/2021 has been entered. Claims 2 has been cancelled; claims 6-17 stand withdrawn. Claims 1 and 3-5 remains pending and are examined on their merits below.
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. The previously cited prior art (Sugimoto reference) exists as both a published US Application (US 2015/0357648 A1 published 12/10/2015) and a Patented invention (US 10,559,828 B2 published 02/11/2020). Therefore, the teaching as stated therein regarding THF insoluble amount is still relied upon below. The fact that differing singular data points are taught as workable examples does not negate the teaching of the ranges as disclosed in the prior art as published. Therefore, the grounds of rejection as applied within the previous Office action are maintained below.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugimoto et al. (US 2015/0357648 A1, as cited in the Office action dated 03/02/2021).
Regarding claim 1, Sugimoto discloses a binder composition for non-aqueous secondary battery functional layers (Abstract and [0016]) containing:
polymer B1, [0051]); and
an organic solvent ([0016, 0151-0155]), wherein the organic solvent has a boiling point under 1 atm of 30°C or higher and 100°C or lower (acetone or tetrahydrofuran listed as examples in [0155]; standard B.P. 56°C and 66°C, respectively), and
the polymer A contains a (meth)acrylonitrile monomer unit (nitrile group-containing monomer is acrylonitrile or methacrylonitrile, [0052]) and a (meth)acrylic acid ester monomer unit ((meth)acrylate monomer, [0051, 0055]) and has a tetrahydrofuran insoluble content ratio of 35% by mass or more and 95% by mass or less (THF insoluble content preferably 30 wt% or more, [0095]).  Prior art which teaches an overlapping range anticipates if the prior art discloses the claimed range with "sufficient specificity" (MPEP 2131.03 II).

Alternately, since the range disclosed in Sugimoto for the THF insoluble content ratio is broader than that of instant claim 2 (30-100% versus 35-95%, respectively – overlapping from 35-95%), the former may not “anticipate” the latter; see MPEP 2131.03(II). In such a case, a person having ordinary skill in the art could still use this range taught by Sugimoto to find the range of instant claim 2 obvious: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Furthermore, Sugimoto teaches that the THF insoluble content can be controlled to achieve both desirable dispersion of polymer binder within the organic solvent and appropriate swelling degree of the polymer against the non-aqueous electrolyte (see Sugimoto [0095-0096]), motivating a person having ordinary skill in the art to optimize the ratio of THF insoluble content. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05(II)). 

Regarding claim 3, Sugimoto discloses the limitations of claim 1 above and discloses the organic solvent is a polar solvent (acetone or tetrahydrofuran listed as examples in [0155], which are known in the art to be polar and moderately polar).
Regarding claim 4, Sugimoto discloses the limitations of claim 1 above and discloses the polymer A further contains 0.1% by mass or more and 10% by mass or less of an epoxy group-containing monomer unit (polymer B1 includes cross-linkable group, preferably an epoxy group [0078-0080] with examples given in [0085], at a content ratio within B1 of 0.1 wt% or more and 5 wt% or less [0087]). The range disclosed by Sugimoto falls within the instantly claimed range and, thus, the former anticipates the latter. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP 2131.03(I)). 

Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 2015/0357648 A1) as applied to claim 1 above, and further in view of Takahashi et al. (WO 2013/191239 A1, as cited in the Office action dated 03/02/2021).
Regarding claim 5, Sugimoto discloses the limitations of claim 1 above and discloses polymer A further contains a hydroxyl group-containing monomer unit (polymer B1 may contain hydroxyl methyl styrene, [0088-0089]), but Sugimoto fails to teach that the amount of such hydroxyl monomer within polymer A is 0.1% by mass or more and 20% by mass or less.
Takahashi, which is analogous in the art of polymeric binders used in secondary batteries (see Takahashi section 1.1), teaches a polymer binder similar to that of Sugimoto in that: the polymer also contains monomers of (meth)acrylic acid ester (Takahashi paragraph ~15 of section 1.3), (meth)acrylonitrile (Takahashi section 1.1.4), and an epoxy group-containing structural monomer glycidyl methacrylate example in Takahashi section 1.1.4); furthermore, Takahashi teaches that this polymer binder has a tetrahydrofuran insoluble content of 70 wt% or more (Takahashi “THF insoluble matter and THF swelling degree” section 1.1.5) which overlaps with the range disclosed by Sugimoto and teaches an organic solvent example of THF (Takahashi section 1.4) and others also taught by Sugimoto. Takahashi teaches that this polymer can further contain a hydroxyl group-containing monomer unit in a proportion of 0.1%-5% by weight for improved wettability of the polymer with electrolyte and improved manufacturing stability (see Takahashi section 1.1.3).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify polymer B1 of the binder taught by Sugimoto to contain a hydroxyl group-containing monomer within the mass percent range taught by Takahashi (which overlaps the range of instant claim 5) to be similar to the polymer binder as taught by Takahashi with the motivation of achieving improved wettability of the polymer with electrolyte as well as improved stability during manufacturing. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP 2144.05(I)). Thus, all limitations of instant claim 5 is rendered obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721